Citation Nr: 0002080	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected patellofemoral syndrome, right knee with 
painful synovial plica, postoperative arthroscopy, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for back disorder, 
secondary to a service-connected right knee disorder. 

3.  Entitlement to service connection for left knee disorder, 
secondary to service-connected right knee disorder. 

4.  Entitlement to service connection for neck disorder, 
secondary to a service-connected right knee disorder.

5.  Entitlement to service connection for hip disorder.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1986 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision, in pertinent 
part: (1) denied an increased disability rating in excess of 
10 percent for service-connected patellofemoral syndrome, 
right knee with painful synovial plica, postoperative 
arthroscopy; (2) denied service connection for back disorder, 
secondary to service-connected right knee disorder; and (3) 
denied service connection for left knee disorder, secondary 
to a service-connected right knee disorder.  Thereafter, the 
appellant filed a timely notice of disagreement and 
substantive appeal regarding all three of these issues.

In rating decisions, dated September 1997 and February 1998, 
respectively, the RO denied the appellant's claims for 
service connection for a neck disorder, claimed as secondary 
to her service-connected right knee disorder, and for a hip 
disorder.  The February 19998 rating decision denied service 
connection for a hip disorder as not shown during service or 
currently.  In March 1998, the appellant filed a notice of 
disagreement within her VA Form 9 concerning these two 
issues.  No subsequent statement of the case addressing these 
two issues has been issued.  Accordingly, the Board must 
REMAND these two issues to the RO for a statement of the case 
to be issued.  Manlicon v. West, 12 Vet. App. 238, 240-41 
(1999) (holding that, where notice of disagreement is filed 
with claim and no statement of the case has been issued, 
Board should remand, not refer, that issue to the RO to issue 
statement of the case).  The veteran also claims entitlement 
to service connection for a hip disorder claimed as secondary 
to her right knee disability.  This issue is referred to the 
RO for initial consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected patellofemoral syndrome, 
right knee with painful synovial plica, postoperative 
arthroscopy, is currently manifested by: a range of motion 
from full extension to 145 degrees of flexion; no swelling or 
effusion; no retropatellar crepitation or tenderness; stable 
ligaments to varus and valgus stress; negative anterior 
drawer and posterior drawer tests; and subjective complaints 
of pain and swelling in the right knee.  X-ray examination of 
the right knee revealed no gross osseous, joint or soft-
tissue abnormalities.

3.  There is no competent medical evidence of any current 
back disorder.

4.  The veteran has not presented a plausible claim for 
service connection for a back disorder, secondary to service-
connected right knee disorder.

5.  There is no competent medical evidence of any current 
left knee disorder.

6.  The veteran has not presented a plausible claim for 
service connection for a left knee disorder, secondary to 
service-connected right knee disorder.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for patellofemoral syndrome, right knee with painful 
synovial plica, postoperative arthroscopy, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 5259 (1999).

2.  The appellant has not presented a well-grounded claim for 
service connection for a back disorder, secondary to service-
connected right knee disorder.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The appellant has not presented a well-grounded claim for 
service connection for a left knee disorder, secondary to 
service-connected right knee disorder.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from June 1986 through September 1992.  The RO has retrieved 
her service medical records and they appear to be complete.  
A review of her inservice records revealed multiple 
treatments for right knee pain.  In January 1992, the veteran 
underwent a diagnostic arthroscopy of the right knee, 
resection of the medial plica of the right knee and lateral 
release of the right knee.  

In December 1992, the RO issued a rating decision that 
granted service connection for patellofemoral syndrome, right 
knee with painful synovial plica, postoperative arthroscopy, 
and assigned thereto an initial disability rating of 10 
percent, effective September 1992.  The RO's December 1992 
rating decision also granted service connection at a 
noncompensable (0 percent) level for keloid, suprapubic area.

Post service medical treatment records, dated October 1996 
through January 1997, were retrieved from the VA medical 
center.  A review of these records revealed treatment for a 
variety of conditions.  In December 1996, the veteran was 
treated for complaints of popping, locking and swelling in 
the right knee.  A magnetic resonance imaging examination of 
the right knee revealed degenerative changes involving 
posterior horn and body of the medial meniscus, without tear.  
The report concluded with an impression of right knee pain 
and recommended that the veteran ride a stationary bike for 
20 minutes, three times a week, for life.  A treatment 
report, dated January 1997, noted the veteran's complaints of 
right knee pain.  Physical examination revealed slight 
effusion, with tenderness around the medial joint line and 
patella regions.  Range of motion testing of the right knee 
revealed extension to 0 degrees and flexion to 120 degrees.  
Lachman and McMurray tests were negative and the veteran's 
right knee was stable to varus and valgus stress.  The report 
concluded with an impression of chronic right knee pain.  

In December 1997, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of back and bilateral knee pain.  Physical examination 
revealed a well-developed female with a normal gait.  The 
examination report noted findings of:

Back:  The patient stands erect without 
pelvic obliquity or scoliosis.  She has a 
normal range of motion without complaint 
of pain.  Flexion 60 degrees, extension 
25 degrees, right lateral bending 25 
degrees, left lateral bending 25 degrees.  
Straight leg raising is painless to 90 
degrees bilaterally.  I can elicit no 
point of tenderness in the lumbar area.

Neurologic:  Deep tendon reflexes are 
active and equal in the knees and ankles 
bilaterally.  She has no motor weakness 
or sensory loss.  She walks on her heels 
and toes without difficulty.  She can 
squat and arise from the squatting 
position without assistance.  

Right knee:  The patient has several 
arthroscopic portal scars.  She has full 
extension and 145 degrees of flexion.  
She has no swelling, effusion, 
retropatellar crepitation or tenderness.  
Her ligaments are stable to varus and 
valgus stress in extension and 30 degrees 
of flexion.  The anterior drawer test and 
posterior drawer test are negative.

Left knee:  The patient has full 
extension and 145 degrees of flexion.  
She has no swelling, effusion, 
retropatellar crepitation or tenderness.  
Her ligaments are stable to varus and 
valgus stress in extension and 30 degrees 
of flexion.  Her anterior drawer test and 
posterior drawer tests are negative.

X-ray examination of the knees revealed no gross osseous, 
joint or soft-tissue abnormalities.  The examination report 
concluded with impressions of: (1) status post release of a 
synovial plica by arthroscopy, right knee, no residual 
disability; and (2) "[b]y physical and x-ray examination, I 
can find no objective evidence of organic pathology in the 
patient's lumbar spine or left knee to explain her 
symptoms."  The VA examiner further commented that "I do 
not believe that the release of a plica in the right knee 
would cause any problem in her lower back or left knee."

In October 1998, the RO sent correspondence to the veteran 
seeking information relative to any recent medical treatment 
she may have received.  No response to this request was 
indicated.

II.  Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A. 	Entitlement to an Increased Disability Evaluation 
for Service-Connected Right Knee Disorder.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  Her assertion that her 
service-connected right knee disorder has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that her 
condition had worsened since the last time her claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of 
minor joints, ratable on disturbance of lumbar 
spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

The RO has currently evaluated the veteran's service-
connected patellofemoral syndrome, right knee with painful 
synovial plica, postoperative arthroscopy, as 
10 percent disabling pursuant to Diagnostic Code 5259.  
Pursuant to Diagnostic Code 5259, a 10 percent rating, the 
highest available rating under this code section, is 
warranted when there is symptomatic removal of semilunar 
cartilage of the knee.
In addition to Diagnostic Code 5259, the applicable rating 
criteria for the knee are as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0


Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of:                                                               
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1999).

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased disability evaluation in 
excess of 10 percent for the appellant's service-connected 
patellofemoral syndrome, right knee with painful synovial 
plica, postoperative arthroscopy.  On her most recent VA 
examination for joints, performed in December 1997, the 
veteran's right knee exhibited a range of motion from full 
extension to 145 degrees of flexion.  Physical examination of 
the right knee revealed no swelling, effusion, deformity or 
other impairment.  The examination report also noted that 
there was no retropatellar crepitation or tenderness in the 
right knee, the ligaments were stable to varus and valgus 
stress, and anterior and posterior drawer tests were 
negative.  X-ray examination of the right knee revealed no 
gross osseous, joint or soft-tissue abnormalities.  A 
treatment report, dated January 1997, noted that the 
veteran's right knee exhibited only slight effusion and 
tenderness.  That treatment report also noted negative 
Lachman and McMurray tests, stability to valgus and varus 
testing, and a range of motion from 0 degrees extension to 
120 degrees of flexion.  No subsequent treatment for her 
right knee disorder was indicated. 

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589.  
In this case, there is no limitation of motion of the right 
knee or impairment of the tibia such as to warrant an 
increased disability evaluation pursuant to Diagnostic Codes 
5256, 5257, 5260 or 5261. See also VAOPGCPREC 23-97 (July 1, 
1997) (where the medical evidence shows that a veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his/her disability is not based upon limitation of motion, 
a separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.).

While the veteran believes a higher rating is warranted in 
this matter, the functional impairment that can be attributed 
to pain or weakness in the right knee has already been taken 
into account.  Specifically, a 10 percent rating under 
Diagnostic Code 5259 contemplates a symptomatic removal of 
cartilage from the knee.  Moreover, the objective evidence of 
record indicates that that the veteran's service-connected 
right knee disorder is no more than slight in nature and does 
not meet the criteria for an increased evaluation.  See e.g. 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.56 (1999) and Deluca v. 
Brown, 8 Vet. App. 202.  The report of her December 1997 VA 
examination noted that the veteran had "no motor weakness or 
sensory loss.  She walks on her heels and toes without 
difficulty.  She can squat and arise from the squatting 
position without assistance."  The report also concluded 
with an impression of status post release of a synovial plica 
by arthroscopy, "no residual disability."

The Board notes that a compensable rating may be assigned for 
the scar resulting from the veteran's right knee surgery. See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  For a scar to be 
compensable, the veteran would have to show that it was 
either poorly nourished, with repeated ulceration (38 C.F.R. 
Part 4, Diagnostic Code 7803 (1999)), or tender and painful 
on objective demonstration (38 C.F.R. Part 4, Diagnostic Code 
7804 (1999)), or that it caused a "limitation of function of 
the affected body part" (38 C.F.R. Part 4, Diagnostic Code 
7805 (1999)).  After reviewing the evidence of record, the 
Board finds no evidence supporting a compensable disability 
rating for the veteran's surgical scars.  

Since the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in her 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased disability evaluation in excess 
of 10 percent for the veteran's service-connected 
patellofemoral syndrome, right knee with painful synovial 
plica, postoperative arthroscopy, has not been shown.

B.	Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted for a disability that 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

(i) Service Connection for Back Disorder, 
Secondary to Service-Connected Right Knee 
Disorder

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet her 
initial burden of presenting evidence that her claim for 
service connection for a back disorder, secondary to service-
connected right knee disorder, is plausible or otherwise well 
grounded.  Rabideau v. Brown, 2 Vet. App. at 141.

There is no medical evidence of record showing any treatment 
for or diagnosis of any current back disorder.  The report of 
the veteran's most recent VA examination for joints, 
performed in December 1997, noted that her back had a normal 
range of motion without complaint of pain.  Straight leg 
raising was also painless to 90 degrees, bilaterally.  The VA 
examiner conducting this examination indicated that "I can 
elicit no point of tenderness in the lumbar spine."  The 
report concluded with an impression that "[b]y physical 
examination, I can find no objective evidence of organic 
pathology in the patient's lumbar spine."  Accordingly, 
there is no competent medical evidence of any current back 
disorder.  See Sanchez-Benitez v. West, No. 97-1948 (U.S. 
Vet. App. Dec. 29, 1999)("[P]ain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent "proof of a present disability 
there can be no claim"); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (wherein the United States Court of Appeals 
for the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
back disorder, secondary to service-connected right knee 
disorder.  Since the veteran has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

(ii) Service Connection for Left Knee 
Disorder, Secondary to Service-Connected 
Right Knee Disorder

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet her 
initial burden of presenting evidence that her claim for 
service connection for a left knee disorder, secondary to 
service-connected right knee disorder, is plausible or 
otherwise well grounded.  Rabideau v. Brown, 2 Vet. App. at 
141.

There is no medical evidence of record showing any treatment 
for or diagnosis of any current left knee disorder.  The 
report of the veteran's most recent VA examination for 
joints, performed in December 1997, noted that her left knee 
exhibited a range of motion from full extension to 145 
degrees of flexion.  Physical examination revealed no 
swelling, effusion, retropatellar crepitation or tenderness.  
Ligaments of the left knee were stable to varus and valgus 
stress and anterior and posterior drawer tests were negative.  
The examination report concluded that "[b]y physical 
examination, I can find no objective evidence of organic 
pathology in the patient's . . . left knee."  Accordingly, 
there is no competent medical evidence of any current left 
knee disorder.  See Sanchez-Benitez v. West, No. 97-1948 
(U.S. Vet. App. Dec. 29, 1999);  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent "proof of a present disability 
there can be no claim").  See also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (wherein the United States Court 
of Appeals for the Federal Circuit recognized as "rational" 
VA's long-standing requirement that service connection be 
granted only in cases of currently existing disability, even 
where not specifically required by statute).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
left knee disorder, secondary to service-connected right knee 
disorder.  Since the veteran has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well grounded, the Board does not 
have jurisdiction to adjudicate it).

ORDER

Entitlement to an increased disability evaluation in excess 
of 10 percent for service-connected patellofemoral syndrome, 
right knee with painful synovial plica, postoperative 
arthroscopy, is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a back disorder, secondary to service-
connected right knee disorder, is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a left knee disorder, secondary to 
service-connected right knee disorder, is denied.


REMAND

As mentioned in the introduction above, the appellant has 
submitted a notice of disagreement with respect to the RO's 
September 1997 and February 1998 rating decisions that denied 
service connection for neck and hip disorders, secondary to 
service-connected right knee disorder.

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement is received by VA, 
the appellate process has commenced and the appellant is 
entitled to a statement of the case on the issue.  Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).  Thus, the proper 
disposition of these two issues is to remand rather than 
refer these issues to the RO for additional action.  
Manlincon at 240, 241.

In view of the foregoing, this case is REMANDED for the 
following action:

1. The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the NOD, and, as 
appropriate, issue a Statement of the 
Case addressing the issues of: (1) 
entitlement to service connection for a 
neck disorder, secondary to service-
connected right knee disorder; and (2) 
entitlement to service connection for a 
hip disorder.

2. The RO should, with the promulgation 
of the Statement of the Case, inform the 
appellant that to complete the appellate 
process she should complete a timely 
Substantive Appeal and forward it to the 
RO.

Thereafter, and if the foregoing development indicates, the 
case should be returned to the Board for appellate review. No 
action is required of the appellant until she is notified. No 
opinion as to the outcome in this case is intimated by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



